Opinion of the Court
HOMER FERGUSON, Judge:
The issue presented in this case is the same as that decided by the Court in United States v Soccio, 8 USCMA 477, 24 CMR 287, and United States v Cothern, 8 USCMA 158, 23 CMR 382. For the reasons stated in those opinions, the accused’s conviction of the two offenses of desertion must be set aside. The record is returned to The Judge Advocate General of the Army for reference to a board of review. The board, in its discretion, may affirm the lesser offenses of absence without leave and reassess the sentence, or it may order a rehearing on the desertion charge.
Chief Judge Quinn concurs.